Citation Nr: 0021456	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-03 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to March 
1981.

This appeal arises from a June 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

1.  In September 1997 the RO denied the veteran's claim for 
service connection for a right knee condition.  The veteran 
did not appeal that determination.

2.  Additional evidence submitted since the RO's September 
1997 decision consists of duplicate service medical records; 
November 1997 through December 1998 private outpatient 
treatment reports; statements from the veteran dated in March 
1998, November 1998, and May 1999; a July 1998 VA orthopedic 
examination report; an August 1999 representative statement 
(in lieu of a VA Form 646); and a February 2000 Appellant's 
Brief.

3.  A portion of the evidence submitted since the RO's 
September 1997 decision is new and bears directly and 
substantially upon the issue under consideration, and is, by 
itself or in conjunction with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  There is no competent medical evidence of a nexus between 
any currently diagnosed right knee condition and an inservice 
injury or disease or any other incident of service.


CONCLUSIONS OF LAW

1.  The September 1997 RO decision which denied entitlement 
to service connection for a right knee condition is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.304, 20.1103 (1999).

2.  The evidence received since the September 1997 RO 
decision, which denied entitlement to service connection for 
a right knee condition, is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5107, 5108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156(a)(b), 3.306 (1999).

3.  The veteran's claim of entitlement to service connection 
for a right knee condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence determination

The September 1997 rating decision, denying the veteran's 
claim for entitlement to service connection for a right knee 
condition, became final when the veteran did not file a 
notice of disagreement within one year of the date he was 
notified of the unfavorable determination.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999); 
Person v. Brown, 5 Vet. App. 449, 450 (1993).  Pursuant to 
38 U.S.C.A. § 7105(c), a final decision by the RO may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  The exception to 
this is 38 U.S.C.A. § 5108, which states that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by the VA.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  38 C.F.R. 
§§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1998); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).  Under the Elkins test, the first 
step is to determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) to reopen 
the prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), must be 
undertaken.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  Any 
evidence found to be material under the former, more 
stringent test of Colvin v. Derwinski, 1 Vet. App. 171 
(1991), would also have to be found to be material under the 
current, more flexible Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), standard.

The veteran essentially contends he injured his right knee 
during his active duty service, and has a current right knee 
disability due to that injury.

The veteran's original claim for service connection for a 
right knee condition was denied by an October 1990 RO 
decision.  That decision determined that, while the veteran 
had right knee complaints in December 1978, in September and 
October 1979, and in November 1980, no right knee diagnosis 
was ever rendered.  The October 1990 decision also contained 
a finding that the veteran's May 1980 physical profile was 
due to surgery on the veteran's left knee, and that no 
mention of a right knee problem was mentioned in the physical 
examination report for the Physical Evaluation Board in 
October 1980.  The first medical evidence of a right knee 
problem appears in June 1990 private treatment records.  
There was no opinion in any medical evidence of record in 
October 1990 that related any current right knee disabilities 
to the veteran's active duty service, or any incident of that 
service.  Thus, the missing element for service connection 
for a right knee condition in October 1990 was a nexus 
(established by medical evidence, as noted above) between any 
current right knee disability and the veteran's active duty 
service, or any incident of that service.

A review of the claims file reveals the veteran submitted no 
evidence, other than his own statement/contention, in 
connection with his July 1997 request to reopen his claim for 
service connection for a right knee condition, which resulted 
in the September 1997 denial.  That denial was based upon the 
lack of submission of new and material evidence.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
September 1997 decision shall be evaluated.  The evidence 
submitted since that time consists of duplicate service 
medical records; November 1997 through December 1998 private 
outpatient treatment reports; statements from the veteran 
dated in March 1998, November 1998, and May 1999; a July 1998 
VA orthopedic examination report; an August 1999 
representative statement (in lieu of a VA Form 646); and a 
February 2000 Appellant's Brief.

A November 1997 Nevada physical examination report, as to the 
right knee, contains a statement that "[i]n 1980 [the 
veteran] was told by Dr. Claude Herman that [the veteran] 
probably had something in the knee, and he wanted to perform 
surgery.  This was delayed, and has never been done."  The 
impression was degenerative meniscus, with or without 
degenerative articular surface.  Upon a review of X-rays of 
the right knee an addendum was added to that report, which 
contained the statement that "I reviewed [the veteran's] 
right knee.  It shows a Pellegrini-Stieda disease, with a 
large osteophyte area off the origin of the medial collateral 
ligament, and calcification of the medial collateral ligament 
going down into his medial area.  The joint space shows 
degenerative changes on the medial compartment, and I am 
certain that this is secondary to the history of collateral 
ligament sprain, [anterior cruciate ligament] sprain, and now 
with degenerative changes."

Initially, the Board finds that this additional evidence is 
new, in that it has not been previously submitted to agency 
decisionmakers and is neither cumulative nor redundant.  The 
evidence provides a current evaluation of the veteran's right 
knee condition, and some additional report with reference to 
the veteran's knee during service, as well as reference to 
etiology of the current knee disability.

The Board also finds the new evidence material, in that it 
bears directly and substantially upon the specific matter 
under consideration, i.e., a current disability and etiology 
of that disability, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

Accordingly, as new and material evidence has been submitted, 
the veteran's claim for service connection for a right knee 
condition is reopened.

II.  Service connection for a right knee condition

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they become manifest to a compensable 
degree within an applicable period after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In addition to the November 1997 private physician opinion 
noted above, a July 1998 VA orthopedic examination report, 
which contains notations that the examiner thoroughly 
reviewed the claims file, including the medical evidence of 
record, contained diagnoses of internal derangement, 
bilateral knees, and osteoarthritis, bilateral knees.  There 
is no opinion contained in this report, however, which 
provides a nexus, or relationship, between these diagnoses 
and the veteran's active duty service, or any incident of 
that service.

As to the November 1997 physician's statement, it is clear 
the physician did not review the veteran's service medical 
records, which contain no evidence of any right knee 
collateral ligament sprain, anterior cruciate ligament 
sprain, degenerative changes, or an opinion by Dr. Herman 
that the veteran probably had something in the right knee, 
and that the physician wanted to perform surgery.  Thus, it 
is evident the physician rendered his etiology opinion based 
solely on the veteran's reported history of an inservice 
right knee collateral ligament sprain and an anterior 
cruciate ligament sprain.  The Board is not bound to accept 
the veteran's uncorroborated testimony of the inservice 
incurrence of an injury or disease, or an opinion of a health 
professional that is based on the veteran's recitation of his 
medical history.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Due to the physician's lack of knowledge of the veteran's 
service medical records, any postservice medical reference to 
a right knee collateral ligament sprain or anterior cruciate 
ligament sprain suffered by the veteran in service, without a 
review of his service medical records, cannot be considered 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); LeShore v. Brown, 8 Vet. App. 406 (1995).

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), requirement.  Since the physician was not present 
in service when the veteran supposedly injured his right 
knee, or reviewed medical evidence of those injuries, such 
evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), 
(as to determination of well groundedness) and Justus v. 
Principi, 3 Vet. App. 510, 513 (1992), (as to determination 
of whether evidence is "new and material" for purposes of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (in order for 
any testimony to be probative of any fact, the witness must 
be competent to testify as to the facts under consideration).

Thus, where there is no indication that the medical 
professional formed his or her opinion on a basis separate 
from the veteran's recitation of his medical and service 
background, and there is no indication that the medical 
professional reviewed the service medical records or other 
relevant documents, which would have enabled him or her to 
form an opinion based on independent grounds, the medical 
professional's opinion cannot be determined to be competent 
medical evidence.  See Blackburn v. Brown, 8 Vet. App. 97, 
103 (1995); Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Board also notes the veteran's contention that he injured 
his right knee in service, and that his current right knee 
symptomatology is due to those injuries.  The veteran, 
however, as a lay person, while competent to testify as to 
the symptoms he experienced in service or afterward, is not 
competent to opine as to a link between those symptoms and 
his or her present diagnosis.  See Rucker v. Brown, 10 Vet. 
App. 67, 75-76 (1997).

In reaching this decision the Board acknowledges that the 
veteran has stated that a physician, during the veteran's 
active duty service, told him he probably had something in 
his right knee, and that the physician wanted to perform 
surgery.  The Court has addressed the question of whether a 
lay person's written statement about what a doctor told him 
can constitute the medical evidence of causation/etiology of 
a current disability during service that is generally 
necessary in order for a claim to be well grounded.  The 
Court held that it cannot.  These statements, "filtered as 
(they are) through a layman's sensibilities, of what a doctor 
purportedly said (are) simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Derwinski, 8 Vet. App. 69, 77-78 (1995).  A layperson's 
account of what a physician may or may not have diagnosed is 
insufficient to render a claim well grounded.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Hence, this testimony 
cannot serve as a predicate for finding a well grounded 
claim.  Further, the physician, in November 1997, related the 
current right knee disability to a history of collateral 
ligament sprain, anterior cruciate ligament sprain and 
degenerative changes, but did not indicate that these 
occurred during service and did not relate current right knee 
disability to the veteran's service, including the veteran 
being told he had something in the knee during service.

Accordingly, as there is no competent medical evidence of 
record of a nexus, or relationship, between any inservice 
right knee injuries and any current right knee disability, 
the veteran's claim for service connection for a right knee 
condition must be denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

New and material evidence having been submitted to reopen the 
claim, the veteran's claim for entitlement to service 
connection for a right knee condition, is reopened.  To this 
extent only, the appeal is granted.

Evidence of a well grounded claim for service connection for 
a right knee condition not having been submitted, the appeal 
with respect to this issue is denied.


REMAND

Initially, the Board finds the veteran's March 1998 claim for 
an increased rating for his service-connected postoperative 
residuals of a left knee semilunar cartilage and anterior 
cruciate ligament substitute well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran 
is found to have presented a claim which is not inherently 
implausible, inasmuch as a mere allegation that a service-
connected disability has increased in severity is sufficient 
to establish an increased rating claim as well grounded.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 623 (1992).  Having submitted a 
well grounded claim, the VA has a duty to assist the veteran 
in its development.  See 38 U.S.C.A. § 5107(a).  This duty as 
not yet been fully met, and this case, therefore, is not 
ready for appellate disposition for the reasons that follow.

On March 12, 1998, the RO received the veteran's claim for an 
increased rating for postoperative residuals of a left knee 
semilunar cartilage and anterior cruciate ligament 
substitute, then rated as 10 percent disabling; a 20 percent 
rating for that disability was granted by a February 1999 
rating decision.  In a statement received in March 1999 the 
veteran requested a "new evaluation" of the February 1999 
decision, stating that "[t]he reason for my left knee is 
because you didn't have the results of the surgery I had at 
Carson Orthopedic Center."  In a May 1999 statement the 
veteran indicated that he did not believe the February 1999 
decision was fair.  This indicates an expression of 
disagreement with the February 1999 decision and the Board 
his notice of disagreement (NOD) with the February 1999 
decision.  Appellate review of a decision by an agency of 
original jurisdiction (AOJ), usually the RO, is initiated by 
the claimant's filing a timely NOD with the AOJ and is 
perfected by the claimant's filing a substantive appeal with 
the AOJ.  See 38 C.F.R. § 20.200; Fenderson v. West, 12 Vet. 
App. 119, 128 (1999); see also 38 U.S.C.A. § 7105 (West 
1991).  When an NOD is timely filed, the AOJ must reexamine 
the claim and determine if additional review or development 
is warranted.  If no preliminary action is required, or when 
it is completed, the AOJ must prepare a statement of the case 
(SOC) pursuant to 38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefits sought on appeal or the NOD 
is withdrawn by the appellant or his or her representative.  
38 C.F.R. § 19.26.  Here the record reveals no evidence that 
the veteran withdrew his NOD.  This issue, then, must be 
remanded to the RO for issuance of an SOC as to the February 
1999 rating decision.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

The Board also notes that there has been some difficulty in 
obtaining the records of the veteran's left knee surgery.  
The Board notes, however, that November 1997 and March 1998 
records were received from the Carson Orthopedic Center in 
October 1999.  Accordingly, the RO should again attempt to 
obtain the records of the veteran's left knee surgery, and 
any other left knee medical records not already associated 
with the claims file, from that facility.  If the attempt is 
unsuccessful, the complete reasons therefore should be 
documented in the claims file.

Therefore, in order to fulfill its duty to assist, and to 
accord due process of law, it is the opinion of the Board 
that further development in this case is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should issue an appropriate 
SOC as to the issue of an increased 
rating for the veteran's service-
connected postoperative residuals of a 
left knee semilunar cartilage and 
anterior cruciate ligament substitute 
disability.  All appropriate appellate 
procedures should then be followed.

2.  The RO should contact the veteran, 
the Carson Orthopedic Center, and/or the 
Northern Nevada Correctional Center 
Medical Division, as necessary, and 
attempt to obtain the medical records of 
the veteran's left knee surgery and any 
other records pertaining to his left knee 
which have not already been associated 
with the claims file.  If any identified 
records cannot be obtained, the reasons 
therefor should be properly documented in 
the claims file.

3.  Then, the RO should arrange for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected postoperative residuals 
of a left knee semilunar cartilage and 
anterior cruciate ligament substitute.  
All indicated studies should be performed 
and all findings reported in detail.  The 
claims file must be made available to the 
examiner for review.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected 
postoperative residuals of a left knee 
semilunar cartilage and anterior cruciate 
ligament substitute, including setting 
forth in degrees of excursion any 
limitation of motion of the left knee.  
The examiner is also requested to:  (1)  
Express an opinion as to whether pain 
that is related to the veteran's service-
connected postoperative residuals of a 
left knee semilunar cartilage and 
anterior cruciate ligament substitute 
could significantly limit the functional 
ability of the left knee during flare 
ups, or when the left knee is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare ups; (2) determine whether 
as a result of the service-connected 
postoperative residuals of a left knee 
semilunar cartilage and anterior cruciate 
ligament substitute, the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  A complete 
rationale should be provided for any 
opinion offered.

4.  After the requested development, the 
RO should reexamine the claim and, if the 
requested benefit cannot be granted, 
issue a supplemental statement of the 
case to the veteran and his 
representative and they should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill the duty to assist and to accord due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 



